Citation Nr: 0113797	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-22 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on June 4, 1999, June 10, 1999, and June 
18, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the Medical 
Administration Department of the Department of Veterans 
Affairs (VA) Medical Center in Phoenix, Arizona, (VAMC).  A 
notice of disagreement was received in July 2000, a statement 
of the case was issued in October 2000, and a substantive 
appeal was received in November 2000.  

The veteran testified at a Medical Administration Department 
personal hearing in January 2001.  He also requested a Board 
hearing.  However, in April 2001 the veteran withdrew that 
hearing request.  


FINDINGS OF FACT

1. Service connection has been established for the following 
disabilities: lumbar spine fractures at L3 and L4; 
conductive bilateral deafness; tinnitus; catarrhal otitis 
media; and perforation of both the right and left tympanic 
membranes; a total rating based on individual 
unemployability due to service-connected disability has 
been in effect since January 8, 1998.

2. Treatment provided to the veteran at a private facility on 
June 4, June 10, and June 18, 1999, was not provided in a 
medical emergency.

3. VA facilities were feasibly available for the treatment 
sought on June 4, June 10, and June 18, 1999.  


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized non-VA medical care on June 4, 1999, June 10, 
1999, and June 18, 1999, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran has the following adjudicated service-connected 
disabilities:  Lumbar spine fractures at L3 and L4 with a 60 
percent evaluation; conductive bilateral deafness with a 10 
percent evaluation; tinnitus with a 10 percent evaluation; 
catarrhal otitis media with a 10 percent evaluation; and 
perforation of both the right and left tympanic membranes, 
both with a noncompensable evaluation.  The veteran was 
granted a total disability evaluation due to individual 
unemployability, effective January 8, 1998.  

VA treatment records indicate that the veteran was seen in 
May 1999 for primary complaints of a rash.  It was noted that 
the dermatology clinic was overbooked on that date and the 
importance of calling the office before coming to the clinic 
was stressed.  The outpatient record also shows complaints of 
numbness and tingling in three fingers.  Although not 
entirely legible, it appears that the examiner reported that 
the fingers were blanch, pulses good.  The veteran was again 
seen at the VA facility on June 2, 1999, with complaints of 
tingling pain in the left fingers.  It was noted that the 
veteran had been told that this was secondary to cervical 
spine impingement.  A special consultation was requested 
with an "urgency" level of "within 1 week."  An 
electromyelogram (EMG) subsequently conducted on June 14, 
1999, showed evidence of severe left carpal tunnel syndrome, 
but no significant evidence of left cervical radiculopathy.  
The veteran was furnished a left wrist splint.  Referral to 
the "hand clinic" was recommended.  

Private medical records from June 4, 1999, indicate that the 
veteran began to experience numbness and tingling in the 
fingers of his left hand approximately four weeks earlier.  
These symptoms progressed to spasms of tingling, burning pain 
in the hand and arm, and two weeks prior to treatment, the 
veteran began having swelling and reddening of the left hand 
and forearm with pain spasms.  The veteran reported that he 
was unable to sleep at night.  An assessment of severe spinal 
stenosis with possible early reflex sympathetic dystrophy 
(RSD) changes was provided.  

By letter, dated in July 1999, L.A.M., M.D., stated that he 
saw the veteran for significant cervical spinal stenosis and 
severe left arm and hand pain in June 1999.  Cervical 
epidural steroid injections were provided on June 4, June 10, 
and the week following.  Dr. L.A.M. noted that by the June 10 
appointment, the veteran's hand swelling, burning sensation 
and radicular pain was much improved, and the veteran did not 
have active RSD.  By the following week, when the third 
steroid injection was performed, the veteran stated that he 
"felt so much better [that] he did not want a third block."  

In December 1999, the veteran's private treatment records 
from June 4, June 10, and June 18, 1999 were reviewed by a VA 
physician.  The physician noted that VA facilities were 
feasibly available and that the veteran was treated for a 
service-connected condition.  The VA physician stated that a 
medical emergency did not exist on any of the dates at issue 
in the instant claim.  

In his notice of disagreement, received in July 2000, the 
veteran, through his representative, stated that he sought 
private medical treatment as treatment had been denied by VA.  

In September 2000, the VA physician again reviewed the 
veteran's private outpatient treatment records from June 
1999.  The physician opined that the veteran was treated for 
a service-connected condition, but that VA facilities were 
feasibly available and a medical emergency did not exist.  

A personal hearing was conducted in January 2001.  The 
veteran testified that he tried to get VA treatment for 
swollen and painful hands.  He stated that he sought 
treatment from a private physician  and was referred to the 
hospital for injections.  The veteran also reported that he 
could not bear the pain and could not sleep.

II. Analysis

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
outpatient records, and pertinent private medical records.  
The Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to reimbursement of 
unauthorized medical expenses.  The discussions in the rating 
decision, statement of the case have informed the veteran and 
his representative of the information and evidence necessary 
to warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Reimbursement of unauthorized private medical care and 
expenses may be paid for any disability of a veteran who has 
a total disability resulting from a service-connected 
disability, in a medical emergency, when federal facilities 
are unavailable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any one of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

The veteran has been evaluated as permanently and totally 
disabled due to service-connected disabilities since January 
1998.  The Board must now proceed to a consideration of 
whether the services rendered were for a medical emergency 
and whether treatment at a VA facility was reasonably 
available.  The veteran underwent cervical epidural steroid 
blocks on three occasions in June 1999 at a private facility, 
due to complaints of pain, swelling and numbness in the left 
arm and hand.  The records from the private facility do not 
indicate that the veteran was seen on an emergency basis nor 
do they in any manner suggest that delay of the treatment 
would be hazardous to the life or health of the veteran.  The 
physician that performed the injections did not indicate that 
such were performed on an emergency basis.  A VA physician 
reviewed the record in December 1999 and September 2000 and 
reached the conclusion that a medical emergency did not 
exist.  The Board specifically notes that at the time that 
treatment was rendered on June 10 the veteran's symptoms had 
much improved.  By the time of the third injection, the 
veteran's symptoms had improved to the point that the veteran 
indicated that he did not wish to proceed with the third 
injection.  The veteran contends that he was in such severe 
pain that his condition was emergent.  However, none of the 
medical professionals agree with this assessment.  In 
addition, a VA treatment record, dated June 2, 1999, two days 
before private treatment commenced noted that the urgency of 
recommended care was "within 1 week."  The Board finds that 
the evidence preponderates against a finding that the 
veteran's unauthorized private medical treatment on June 4, 
1999, June 10, 1999, and June 18, 1999, was "in a medical 
emergency."  

Although failure to meet one of the elements, required under 
38 C.F.R. § 17.120, is determinative of the veteran's claim, 
the Board addresses the final element.  The veteran argues 
that he attempted to seek treatment at the VAMC, but was 
refused treatment.  The veteran testified at the January 2001 
hearing that he went to the VAMC complaining of his left hand 
and arm symptoms and was told that he needed an appointment 
to receive treatment.  The record does support his contention 
that he sought treatment at a VA facility, although it would 
appear that the primary reason for his visit was for a rash.  
It also appears that the veteran was told that he should call 
ahead to schedule an appointment whenever he needed 
treatment.  The veteran was seen at the VA facility on June 
2, 1999, two days before seeking treatment at the private 
facility.  At that time, the veteran was referred for further 
testing, which was conducted on June 14, 1999.  These records 
show that not only was treatment not refused by the VAMC, but 
that the veteran was undergoing diagnostic testing by VA in 
connection with his left finger complaints at the same time 
as he was receiving private treatment.  The Board finds that 
the evidence preponderates against a finding that the VAMC 
refused treatment for the instant condition, making VA 
treatment infeasible. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

